IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            June 5, 2008

                                     No. 07-10848                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ELINDA ORTEGA

                                                  Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                    for the Northern District of Texas, Lubbock
                              USDC No. 5:06-CV-204


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Elinda Ortega seeks disability benefits under Title II and Title XVI of the
Social Security Act.        The administrative law judge (“ALJ”) denied her
application. Both the Appeals Council and the district court affirmed.
       An individual is disabled under the Social Security Act if his “physical or
mental impairments” preclude him from “engag[ing] in any . . . kind of
substantial gainful work which exists in the national economy.” 42 U.S.C. §


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10848

423(d)(2)(A). The ALJ found that Ortega was not disabled because she could
perform various light-work jobs that existed in significant numbers in the
national economy. While the opinion of Ortega’s treating physician arguably
supported her claim, the ALJ concluded that substantial evidence showed that
Ortega was not disabled.       Ortega contends that the ALJ erred because
substantial evidence does not support the ALJ’s ruling, and the ALJ improperly
considered the testimony of the vocational expert.
      “This Court limits its review of a denial of disability insurance benefits to
two issues: (1) whether the [ALJ] applied the proper legal standards, and (2)
whether the [ALJ’s] decision is supported by substantial evidence on the record
as a whole.” Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992). After a
careful review of the record, we find that the ALJ applied the proper legal
standards, and substantial evidence supports the ALJ’s ruling. Therefore, we
AFFIRM.




                                        2